DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ji et al. (US Publication 2018/0060675 A1, hereafter Ji).
As per claim 1, Ji teaches the invention as claimed including a method (ABSTARCT) for processing a picture of an automatic driving vehicle, the method comprising:

generating a prediction signal for predicting a sign of occurrence of White-Out from the first image, when a quantity of light which is a threshold brightness or higher from the first image (Ji uses two methods to measure a quantity of light: one is through an illumination sensor, and the other is through processing an image captured by the vehicle-mounted camera (para. [0019]; para. [0107]). Ji further predicts an expected point, on a traveling path of a host vehicle, at which an illumination variation greater than or equal to a threshold is expected to occur (ABSTRACT; FIG. 2 #210; para. [0019], [0038], para. [0071]-[0072]). The expected point corresponds to several situations, including blackout situation and whiteout situation (FIG. 1, FIG. 5 #510, and FIG. 7 show examples of whiteout)); 
storing the first image during a first period when the prediction signal is generated; and
predicting and correcting a second image based on the first image stored during the first period and a correction model, when the second image in which the White-Out occurs in the first image is detected on a specific time during the first period,
wherein the correction model is a result of learning the second image by processing high dynamic range (HDR) image (After predicting an expected point at which whiteout is expected to occur, Ji determines whether the host vehicle is located within a threshold distance to control the vision sensor from the expected point (para. [0038]). The "threshold distance" is a minimum distance used to control the vision sensor of the host vehicle (para. [0077]). To control the vision sensor using software 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Publication 2018/0060675 A1, hereafter Ji), as applied above to claim 1, in view of Ando (US Publication 2009/0066819 A1).
As per claim 2, dependent upon claim 1, Ji does not teach the claimed limitations. 
Ando discloses a method for storing and displaying a captured wide dynamic range image through brightness level redistribution (ABSTARCT). Specifically, a 
Taking the combined teachings of Ji and Ando as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider adjusting brightness level allocation as performed by Ando in order to improve the quality in the area affected by whiteout while maintaining storage capacity. 

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Publication 2018/0060675 A1, hereafter Ji), in view of Ando (US Publication 2009/0066819 A1), as applied above to claim 3, and further in view of Thorn et al. (US Publication 2016/0182798 A1, hereafter Thorn).
As per claim 4, dependent upon claim 3, Ji in view of Ando teaches detecting object in the first image as an area of whiteout occurrence area (Ji para. [0019]; para. [0076]), but does not teach the claimed limitations. 
Thorn discloses a method for generating a high dynamic image by merging a plurality of subimages having different exposure levels (ABSTRACT; para. [0002]). Thorn specifically teaches extracting a moving object from a captured image, and detecting pixel position of the extracted object, and calculating a motion of the object (FIG. 3 #350; para. [0044]).
Taking the combined teachings of Ji, Ando and Thorn as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider detecting position and motion of a moving object in an image as performed by Thorn in order to apply special treatment on the detected region, such as removal of motion blur.  
Ji in view of Ando and Thorn further teaches the image quality of the area in which the sign of occurrence of White-Out occurs is stored higher than the image quality .                         

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664